COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Melvin Raymond Schield, Jr. v. Dianna Lee Schield

Appellate case number:    01-12-00849-CV

Trial court case number: 62712

Trial court:              300th District Court of Brazoria County

        On October 25, 2012, appellant, Melvin Raymond Schield, Jr., filed an affidavit of
indigence in this court in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On
November 7, 2012, the Clerk of this Court sent a copy of the affidavit to the trial court clerk. See
TEX. R. APP. P. 20.1(c)(1), (d)(2). On March 4, 2013, the district clerk filed a clerk’s record on
indigence, reflecting that no contest to the affidavit of indigence was filed. See TEX. R. APP. P.
20.1(e). Therefore the allegations in the affidavit are deemed true, and appellant is entitled to
proceed without advance payment of costs. See TEX. R. APP. P. 20.1(f).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
       It is further ORDERED that the district clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).
        It is further ORDERED that the court reporter file with this Court, within 30 days of the
date of this order and at no cost to appellant, the reporter’s record. See id.
         Appellant’s brief is ORDERED filed with this Court within 30 days after the later of the
date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R. APP. P.
38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date the appellant’s brief
is filed. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court

Date: May 8, 2013